DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/22/2020.
 Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/09/2020 and 08/26/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Note
Applicant is suggested to include information of the figures 3-5 with associated text of the specification (e.g., using weight information, minimum threshold, estimated usage, selected group, etc.) to the claims to improve the application for providing a better condition for an allowance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites:
“… method of accelerating internal usage for features … inspecting one or more external farms … ranking the plurality of features … determining internal usage … comparing the internal usage … evaluating one or more sites … relocating the site onto an internal farm …”, however, it is not clear how the claimed functions (e.g., inspecting, ranking, determining, comparing, evaluating, relocating, etc.) accelerate the internal usage; 
“… based on the ranking, identifying at least one high ranked feature; determining internal usage for the high ranked feature … comparing the internal usage to the external usage of the high ranked feature …”, however, it is not clear (1) whether “at least one high ranked feature” is the rank higher than the lowest ranked feature or not; (2) whether “the high ranked feature” is the same as “at least one high ranked feature” or not (note: if it is not the same, “the high ranked feature” has an antecedent basis issue);
“… based on the comparison, determining a deficiency of the internal usage …”, however, it is not clear whether the internal usage has always deficiency or not (or omitting necessary step/component that cause the claimed limitation unclear);
“… to identify a site with a site usage corresponding to at least a portion of the deficiency of the internal usage, and relocating the site onto an internal farm …”, however, it is not clear (1) whether the site is internal site/farm, external site/farm or else; (2) how the site usage corresponds to the deficiency (e.g., they are different types of information cannot be related or the site usage corresponds to the internal usage);
“… relocating the site onto an internal farm of the cloud computing environment”, however, it is not clear whether the site is moved into the internal farm or not (e.g., the group of users are moved to the Microsoft office location). 
Claims 2-12 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 2 recites “… deploying an update to the high ranked feature to an internal ring of validation; and increasing internal usage of the update based on internal user interactions with the update on the relocated site …”, however, it is not clear (1) how the update is deployed to the internal ring of validation (e.g., validation of the usage or omitting necessary steps/components that cause the claimed limitations unclear); (2) whether the updated internal usage can be increased by the computer-implemented method or not (e.g., encouraging the users to use the feature more).
Claim 3 recites “… deploying a new feature … the new feature is similar to the high ranked feature …”, however, it is not clear how to define similar but not the same features (e.g., uploading files and sharing files are similar) – see also rejections to the claim 2.
Claim 4 recites “… the high ranked feature comprises at least one operation … determining that the new feature is similar … the new feature comprises the at least one operation of the high ranked feature”, however, it is not clear whether the high ranked feature and the new feature are the same (both comprises the same at least one operation) and defined as similar.
Claims 5 and 6 recite “… the high ranked feature comprises at least one operation … decoupling the at least one operation from the high ranked feature … decoupling an operation usage of the at least one operation from the external usage …”, however, it is not clear (1) how to decouple the operation with the high ranked feature (e.g., separating the operation from the high ranked feature makes nothing left); (2) what the decoupling the operation usage from the external usage (e.g., omitting necessary steps/components that causes the claimed limitations unclear).
Claims 7-9 recite “…the relocated site comprises an internal tenant site … enabling internal user interactions with application services … migrating the internal tenant site onto the internal farm … enables internal user interactions with the high ranked feature”, however, it is not clear (1) whether “the internal tenant site” is the internal farm with the internal usage defined in the claim 1 or not; (2) whether “the application services” have any relationship with the features, usages, ranking or not; (3) whether “the internal site/farm” is migrating itself or not; (4) whether the internal user interaction has to process for enablement because the internal usage has already processed.
Claims 10-12 recite “…the relocated site comprises an external tenant site … enabling external user interactions with application services … replicating the external tenant site onto the internal farm … enables internal user interactions with the high ranked feature”, however, it is not clear (1) whether “the external tenant site” is the internal farm with the internal usage defined in the claim 1 or not; (2) whether “the application services” have any relationship with the features, usages, ranking or not; (3) whether the external tenant site is moved/replicated into the internal farm or not (e.g., the group of users of the external location is moved to the Microsoft office location); (4) whether the internal user interaction has to process for enablement because the internal usage has already processed in the claim 1.

Claims 13-17 recite similar limitations of the parts of the claims 1-6, and are analyzed and rejected accordingly.
Claims 18-20 recite similar limitations of the parts of the claims 1-4, and are analyzed and rejected accordingly.

Examiner’s Note Regarding Prior-art Rejections
As explained in the 112(b) rejections stated above, the current limitations are in a condition of lack of clarity and/or capability (e.g., omitting necessary steps/components) for a prior-art examination. However, a potential concept of the application can be found in US 2017/0286080 A1 by Krishnamoorthy et al. (e.g., deployment of the service including multiple applications with a large number of active features and using a flight state machine to retrieve a policy for the deployment of the feature in the delivery of computing service over the internet or the cloud computing environment, etc.); US 2013/0346163 A1 by Kemmer et al. (e.g., measuring the quality of individual product modules over lifecycle of a product including mapping quality and usage information with product module from customer incident management and internal incident management, and triggering actions for quality improvement based on the quality evaluation, etc.); US 8,689,188 B2 by Bassin et al. (e.g., creating an initial test plan including initial estimates of effort and defect distributions, creating an alternative test plan, and displaying at least one metric of the initial test plan and the alternative test plan side by side for comparison by a user, etc.); US 8,806,014 B2 by Carter et al. (e.g., development of the intelligent service by evaluating cloud and service data, and a service placement plan for scheduling the deployment of the service to the target cloud processing environment based on the cloud attribute data, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571) 270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495